IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-10-00201-CR

ANTHONY MARK GARCIA,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 220th District Court
                              Bosque County, Texas
                              Trial Court No. 14271


                           MEMORANDUM OPINION


       Anthony Mark Garcia pled guilty to forgery and received deferred adjudication

community supervision for a period of three years. The State later moved to proceed to

an adjudication of guilt, alleging sixteen violations of his conditions of community

supervision. Garcia pled “not true” to all of the allegations. The trial court found

allegations 1-4, 8-10, 12, and 16 true, adjudicated Garcia guilty, and sentenced him to

fifteen months’ confinement in state jail.
        Garcia’s appointed appellate counsel has filed a motion to withdraw and an

Anders brief, asserting that he has diligently reviewed the appellate record and that, in

his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Although informed of his right to do so, Garcia did not file a pro

se response to the Anders brief.

        In an Anders case, we must, “after a full examination of all the proceedings, . . .

decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. at 1400;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440

(1988). We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment.

        We grant appointed counsel’s motion to withdraw from representation of Garcia.

Notwithstanding this grant, appointed counsel must send Garcia a copy of our decision,

notify him of his right to file a pro se petition for discretionary review, and send this

Court a letter certifying counsel’s compliance with Texas Rule of Appellate Procedure

48.4. TEX. R. APP. P. 48.4; see also Ex parte Owens, 206 S.W.3d 670, 673-74 (Tex. Crim.

App. 2006).




                                                 REX D. DAVIS
                                                 Justice



Garcia v. State                                                                       Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 9, 2012
Do not publish
[CR25]




Garcia v. State                              Page 3